 1 MILBERG TADLER PHILLIPS GROSSMAN LLP
   A.J. de Bartolomeo (State Bar No. 136502)
 2 505 14th Street, Suite 1110
   Oakland, CA 94612
 3 Phone: (212) 631-8689
   ajdebartolomeo@milberg.com
 4
   EVANS LAW FIRM, INC.
 5 Ingrid M. Evans (State Bar No. 179094)
   3053 Fillmore Street #236
 6 San Francisco, CA 94123
   Phone: (415) 441-8669
 7 Ingrid@evanslaw.com

 8 Attorneys for Plaintiff
   Additional attorneys listed on signature block
 9
                                 UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
                                           FRESNO DIVISON
11
    GERALD B. RHINEHART, an                        Case No. 1:18-cv-01391-LJO-SAB
12 individual, by and through his Power
    of Attorney                                    STIPULATION and ORDER TO EXTEND
13                                                 DEADLINE FOR PLAINTIFF TO FILE
    SUZANNE VILLANUEVA, and on                     AMENDED COMPLAINT
14 behalf of similarly situated persons,
                   Plaintiffs,                     Assigned to: Chief Judge Lawrence J. O'Neill
15
           v.                                      Current Deadline: February 6, 2019
16                                                 New Response Deadline: February 8, 2019
17 GENWORTH LIFE AND ANNUITY
    INSURANCE COMPANY, a Virginia
18 corporation,
                       Defendant.
19

20          IT IS HEREBY STIPULATED by and between Plaintiff Gerald B. Rhinehart (“Plaintiff”) and
21 Defendant Genworth Life and Annuity Insurance Company (“Defendant”) (collectively, the

22 “Parties”), by and through their respective counsel of record, that:

23          WHEREAS, on January 23, 2019, the Court dismissed Plaintiff’s complaint, and ordered a
24 deadline of February 6, 2019 for Plaintiff to file an amended complaint,

25          WHEREAS, the Parties are engaged in discussions that may bear on the filing of an amended
26 complaint;

27

28
                                JOINT STIPULATION FOR EXTENSION OF TIME
                                       CASE NO. 1:18-cv-01391-LJO-SAB
 1         THEREFORE, the Parties hereby stipulate to extend the deadline for Plaintiff to file an

 2 amended complaint from February 6, 2019 to February 8, 2019.

 3
     DATED: February 5, 2018                 Respectfully submitted,
 4

 5                                           /s/ A.J. de Bartolomeo
                                             A.J. de Bartolomeo (State Bar No. 136502)
 6                                           MILBERG TADLER PHILLIPS GROSSMAN LLP
                                             505 14th Street, Suite 1110
 7                                           Oakland, CA 94612
 8                                           Phone: (212) 631-8689
                                             ajdebartolomeo@milberg.com
 9

10                                           /s/ Ingrid M. Evans
                                             Ingrid M. Evans (State Bar No. 179094)
11                                           EVANS LAW FIRM, INC.
12                                           3053 Fillmore Street #236
                                             San Francisco, CA 94123
13                                           Phone: (415) 441-8669
                                             Ingrid@evanslaw.com
14

15                                           Attorneys for Plaintiff
                                             Gerald B. Rhinehart
16

17                                           /s/ Robert D. Phillips, Jr.
                                             Robert D. Phillips, Jr. Thomas A. Evans
18
                                             Steven A. Erkel
19                                           ALSTON & BIRD LLP
                                             560 Mission Street, Suite 2100
20                                           San Francisco, CA 94105-0912
                                             Telephone: (415) 243-1000
21                                           Facsimile: (415) 243-1001
22                                           Attorneys for Defendant Genworth Life and Annuity
23                                           Insurance Company
     IT IS SO ORDERED.
24

25     Dated:    February 5, 2019                        /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
26
27

28
                                                   -2-
                              JOINT STIPULATION FOR EXTENSION OF TIME
                                     CASE NO. 1:18-cv-01391-LJO-SAB
